DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on December 2, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding claim 6, it is recommended to amend the term “cutout” in line 2 to “cut-out” to keep spelling consistent.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooker (GB 825659).
Regarding claim 1, Hooker discloses a valve arrangement (fig. 1) comprising: 
a first member (sheet 1 in fig. 2) formed from a pliable material (lines 54-67 disclose a flexible plastic sheet), the first member having at least one aperture defined therethrough (holes in fig. 2, lines 54-57); and 
a second member coupled to the first member (sheet 4 in fig. 2), the second member formed from another pliable material (lines 57-63 discloses the sheet 4 being a “similar sheet”, claim 1 discloses the sheet being flexible), the second member movable from: 
a first position in which the second member is sealingly engaged about a periphery of the at least one aperture thus preventing passage of a fluid through the aperture (lines 27-38 discloses the flaps close over the holes to prevent fluid passage), and 
a second position in which at least a portion of the second member is spaced from the periphery of the aperture such that the fluid is able to pass through the aperture (lines 27-38 discloses the flaps lift to allow passage of the fluid through the holes).
Regarding claim 2, Hooker discloses the second member comprises a sheet-like pliable member (element 4 is defined as a “sheet” in lines 57-63; claim 1 discloses the sheet being flexible).
Regarding claim 3, Hooker discloses the sheet-like pliable member is of a generally constant thickness (fig. 2 shows a unitary sheet which is generally of constant thickness along the majority of the sheet).
Regarding claim 5, Hooker discloses the at least one aperture comprises a plurality of apertures (holes in fig. 1), and wherein the sheet-like pliable member includes: a first portion movable from a first position in which the first portion is sealingly engaged about a periphery of a first aperture of the plurality of apertures thus preventing passage of a fluid through the first aperture and a second position in which at least a portion of the first portion is spaced from the periphery of the first aperture such that the fluid is able to pass through the first aperture (each flap 3 in fig. 2 being its own portion; see below, for example); and a second portion movable independently from a first position in which the second portion is sealingly engaged about a periphery of a second aperture of the plurality of apertures thus preventing passage of the fluid through the second aperture and a second position in which at least a portion of the second portion is spaced from the periphery of the second aperture such that the fluid is able to pass through the second (each flap 3 in fig. 2 being its own portion; see below, for example; lines 69-70 discloses that the valve elements are isolated from its neighbor, indicating that the flaps are free to move independently).

    PNG
    media_image1.png
    376
    221
    media_image1.png
    Greyscale

Regarding claim 6, Hooker discloses the first portion is partially delineated from a remainder of the sheet-like pliable member by a first cutout provided in the sheet-like pliable member and wherein the second portion is partially delineated from the remainder of the sheet-like pliable member by a second cut-out in the sheet-like pliable member (figs. 1-3, lines 57-63 discloses that the flaps are formed from cut-outs in sheet 4).
Regarding claim 7, Hooker discloses the first cut-out and the second cut-out are of a C-shape (fig. 3; the examiner notes that this appears interpretation appears consistent with Applicant’s interpretation of “C-shape” as shown in fig. 5 of the Drawings which depict a substantially similar shape).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooker, as applied to claims 1 and 2 above, and further in view of Locke (US 20130223979).
	Regarding claim 8, Hooker discloses all of the claimed limitations set forth in claims 1 and 2, as discussed above, but does not teach or disclose the sheet-like pliable material has a thickness of about 0.001 inches.
Locke teaches a similar member made from a sheet-like pliable material (flap valve 117 in fig. 8a-c) which is designed to selectively cover holes (fig. 8c).  Locke further teaches that the sheet-like pliable material has a thickness of about 0.001 inches (paragraph 73 discloses a thickness of approximately 20 microns or about 0.001 inches).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sheet-like pliable member of Hooker to have a thickness of about 0.001 inches, as taught by Locke since Locke teaches that this thickness is sufficient to provide a sheet which is flexible enough to be movable between two positions and which can block fluid flow in a second position (fig. 8c).

Claim(s) 9-11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20090133700) in view of Hooker.
Regarding claim 9, Martin discloses a mask for use in a patient interface device  for delivering a flow of breathing gas to an airway of a patient (fig. 1), the mask comprising: 
a first portion (base 30 in fig. 3), the first portion having at least one aperture defined therethrough (openings 32 in fig. 3); 
a cavity defined at least in-part by the first portion (a cavity is formed by base 30 and mask body 12 to form a “cup shape”, paragraph 146), the cavity being structured to receive the flow of breathing gas and communicate the flow to an airway of the patient (the cavity can receive breathing gas through openings 32); and 
a member (diaphragm 40 in fig. 5) formed from a pliable material (paragraph 95 discloses an elastomeric polymer), and coupled to the first portion (fig. 5), the member movable from: 
a first position in which the member is sealingly engaged about a periphery of the at least one aperture and is structured to prevent passage of the breathing gas from the cavity through the at least one aperture (fig. 4), and 
a second position in which at least a portion of the member is spaced from the periphery of the at least one aperture and is structured to allow passage of a gas external to the cavity into the cavity through the at least one aperture (fig. 5).
However, Martin does not explicitly teach or disclose the first portion being of a pliable material and the member disposed in the cavity.
In the embodiments shown in Martin, Martin explicitly depicts exhalation valves but further discloses that the valve could be an inhalation valve instead (paragraphs 72 and 143).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the mask of Martin so that the member is position inside the cavity so that it is coupled to the bottom of the first portion (i.e. base 30 in fig. 5).  This modification would allow the member to open during the inhale and would close between breaths and during exhalation to seal against the openings so that the member functions as an inhalation valve, as taught by Martin (paragraph 72).
As discussed previously, Hooker is directed to a similar valve arrangement (fig. 1) which is disclosed as being usable in a respiratory mask (lines 12-14) and made to be an integral part of the mask (lines 44-46).  Hooker teaches that the valve assembly comprises a first portion (sheet 1 in fig. 1) made from a pliable material (lines 54-57) and a member (sheet 4 in fig. 1) made from a pliable material (lines 56-63, claim 1) which comprises flaps (flaps 3 in fig. 2) which are movable between first and second positions to selectively cover holes (holes 2 in fig. 2).  
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the mask body and the member of modified Martin to be an integral piece made from a pliable material, as taught by Hooker.  This modification would simplify manufacturing since both the mask body and the member would be made integrally and it provides a more convenient way to incorporate valves into a mask, as taught by Hooker (lines 15-26).
Regarding claim 10, in the mask of modified Martin, Martin discloses the second member comprises a sheet-like pliable member (fig. 8 shows the member 40 as a sheet-like member).
Regarding claim 11, in the mask of modified Martin, Martin discloses the sheet-like pliable member is of a generally constant thickness (fig. 8 shows uniform thickness).
Regarding claim 13, in the mask of modified Martin, Martin discloses the at least one aperture comprises a plurality of apertures (openings 32 in fig. 3), and wherein the sheet-like pliable member includes: a first portion movable from a first position in which the first portion is sealingly engaged about a periphery of a first aperture of the plurality of apertures thus preventing passage of a fluid through the first aperture and a second position in which at least a portion of the first portion is spaced from the periphery of the first aperture such that the fluid is able to pass through the first aperture (each flap 42 in fig. 5 being its own portion; see below, for example); and a second portion movable independently from a first position in which the second portion is sealingly engaged about a periphery of a second aperture of the plurality of apertures thus preventing passage of the fluid through the second aperture and a second position in which at least a portion of the second portion is spaced from the periphery of the second aperture such that the fluid is able to pass through the second (each flap 42 in fig. 5 being its own portion; see below, for example; fig. 5 shows the flaps as separate indicating that they are independently operable).

    PNG
    media_image2.png
    407
    612
    media_image2.png
    Greyscale


Regarding claim 15, in the modified mask of Martin, Martin discloses the cavity is readily deformable between a first positioning wherein the cavity defines a first volume and a second positioning wherein the cavity defines a second volume which is less than 60% of the first volume (paragraph 146 discloses that the mask can have a three-fold configuration which allows the mask to fold flat, indicating that the cavity is configured to be deformable to a second positioning where the volume is less than 60% of a first volume).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Hooker, as applied to claims 9 and 10 above, and further in view of Locke.
Regarding claim 14, modified Martin teaches all of the claimed limitations set forth in claims 9 and 10, as discussed above, but does not teach or disclose the sheet-like pliable material has a thickness of about 0.001 inches.
Locke teaches a similar member made from a sheet-like pliable material (flap valve 117 in fig. 8a-c) which is designed to selectively cover holes (fig. 8c).  Locke further teaches that the sheet-like pliable material has a thickness of about 0.001 inches (paragraph 73 discloses a thickness of approximately 20 microns or about 0.001 inches).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the sheet-like pliable member of modified Martin to have a thickness of about 0.001 inches, as taught by Locke since Locke teaches that this thickness is sufficient to provide a sheet which is flexible enough to be movable between two positions and which can block fluid flow in a second position (fig. 8c).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/           Examiner, Art Unit 3783